Title: From Thomas Jefferson to John Dickinson, 6 March 1801
From: Jefferson, Thomas
To: Dickinson, John



Dear Sir
Washington Mar. 6. 1801.

No pleasure can exceed that which I recieved from reading your letter of the 21st. ult. it was like the joy we expect in the mansions of the blessed, when recieved within the embraces of our fathers, we shall be welcomed with their blessing as having done our part not unworthily of them. the storm through which we have passed has been tremendous indeed. the tough sides of our Argosie have been thoroughly tried. her strength has stood the waves into which she was steered with a view to sink her. we shall put her on her republican tack, & she will now shew by the beauty of her motion the skill of her builders. figure apart, our fellow citizens have been led hoodwinked from their principles by a most extraordinary combination of circumstances. but the band is removed, and they now see for themselves. I hope to see shortly a perfect consolidation, to effect which nothing shall be spared on my part, short of the abandonment of the principles of our revolution. a just & solid republican government maintained here, will be a standing monument & example for the aim & imitation of the people of other countries; and I join with you in the hope and belief that they will see from our example that a free government is of  all others the most energetic, that the enquiry which has been excited among the mass of mankind by our revolution & it’s consequences will ameliorate the condition of man over a great portion of the globe. what a satisfaction have we in the contemplation of the benevolent effects of our efforts, compared with those of the leaders on the other side, who have discountenanced all advances in science as dangerous innovations, have endeavored to render philosophy & republicanism terms of reproach, to persuade us that man cannot be governed but by the rod &c. I shall have the happiness of living & dying in the contrary hope. accept assurances of my constant & sincere respect & attachment, and my affectionate salutations.

Th: Jefferson

